Case 2:18-cv-00412-RWS-RSP Document 44-10 Filed 04/16/19 Page 1 of 2 PagelID#: 1455

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
MARSHALL DIVISION

TRAXCELL TECHNOLOGIES, LLC,
Plaintiff,
v.

NOKIA SOLUTIONS AND NETWORKS
US LLC; NOKIA SOLUTIONS AND CASE NO. 2:18-CV-00412-RWS-RSP
NETWORKS OY; NOKIA
CORPORATION; NOKIA
TECHNOLOGIES OY; ALCATEL-
LUCENT USA, INC.; HMD GLOBAL OY;
AND T-MOBILE, USA, INC.,

Defendants.

 

 

DECLARATION OF MARTINA POKORNA

I, Martina Pokorna, declare and personally state the following:

1. { am an Executive Assistant in the London, United Kingdom office of HMD
Global Oy, one of the defendants in this action. I provide this declaration in support of HMD
Global Oy’s Motion to Dismiss for Improper Service of Process. I have personal knowledge of
the following, and, if called upon to do so, could and would testify competently thereto.

2. On January 23, 2019, I received a package at HMD Global Oy’s London office
via United States Postal Service Priority Mail Express. The package was addressed to “AMD
Global.” The package contained a document titled “Summons in a Civil Action” also addressed
to “HMD Global.” The package further contained a document titled “Plaintiff's Original
Complaint for Patent Infringement.” Finally, the package contained documents labeled Exhibits
A, B and C, which appeared to be United States patents, No other documents were included in

the package. Attached hereto as Pokorna Exhibit 1 is a true and correct copy of the documents
Case 2:18-cv-00412-RWS-RSP Document 44-10 Filed 04/16/19 Page 2 of 2 PagelID#: 1456

contained in the January 23, 2019 package, except for Exhibits A, B and C {the United States
patents, which have been omitted from Pokorna Exhibit 1 to save space).

3. On February 4, 2019, a package arrived at HMD Global Oy’s London office via
hand delivery, not by a bailiff or other government official. Neither I, nor anyone else to the best
of my knowledge, signed for the delivery. The contents of the package were identical to those in
the package delivered on January 23, 2019, except for the inclusion of an additional document
titled “Summary of the Document to be Served.” No other documents were included in the
package. Attached hereto as Pokerna Exhibit 2 is a true and correct copy of the document titled
“Summary of the Document to be Served” contained in the February 4, 2019 package (all other
documents from the February 4, 2019 package having been omitted from Pokorna Exhibit 2 to
save space).

4, On February 19, 2019, I received a package at HMD Global Oy’s London office
that was delivered by a courier service—to be clear, again not by a bailiff or other government
official. The package contained the same documents as the previous February 4, 2019 delivery.
For example, the document titled “Summons in a Civil Action” was again addressed to “HMD
Global,” and the package contained a document titled “Plaintiff's Original Complaint for Patent
Infringement.” No other documents beyond what had previously been delivered were included
in the package.

5. I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct. Executed this 15th day of April, 2019, in London, United

\ee2— =

Martina Pokorna

Kingdom.
